Madden, Judge,
delivered the opinion of the court:
The plaintiff had a contract with the Department of the Army to manufacture 250,000 folding canvas cots. It was late in its deliveries, and the Government terminated the contract as to 98,000 of the cots, and obtained them from another manufacturer. The Government charged the plaintiff with the excess costs of obtaining the 98,000 cots from the other manufacturer, as it had the right to do under the contract, and deducted $33,133.80 from the money otherwise due the plaintiff for the cots that the plaintiff did manufacture and deliver.
The plaintiff claims that, in the circumstances, the Government had no right to charge it with any excess costs of obtain*85ing tbe 98,000 cots, and claims, in the alternative, that in any event the Government charged it more than the excess costs actually amounted to.
When the Government invited bids for the contract which the plaintiff got, it advised bidders that, although the Government would take delivery at the factory of the contractor, it intended to cause the cots to be transported to certain designated Army stations, and would take into consideration the cost of that transportation in determining which bid would be most advantageous to the Government. The designated stations were in Georgia, Ohio, Virginia and New York. The plaintiff’s factory was in Mississippi. The plaintiff’s bid price at its factory was $3.62 per cot, and the Government, considering that price, and the costs of transportation, awarded the contract to the plaintiff.
When the Government terminated the plaintiff’s contract as to the 98,000 cots, it concluded that it wanted the 98,000 cots manufactured by the new contractor transported only to the Ohio and Georgia stations. In its invitation for bids for the new contract, it again advised the bidders that transportation costs would be considered in determining which bid was most advantageous to the Government. On that basis, it awarded the new contract to a factory in Granville, New York, whose bid was $3.94 per cot.
The plaintiff says that the new contract should have been awarded to a California factory whose bid was $3.25 per cot, and that since that figure was less than the $3.62 figure of the plaintiff’s contract, there would have been no excess costs to charge against the plaintiff.
There is no merit in this contention of the plaintiff. If the contract had been given to the California factory at its low unit price, the additional cost of the transportation from California to Georgia and Ohio would have made the cots cost more, delivered to the Army stations where they were wanted, than they would have cost if bought, as they were, from the New York factory. The Government, under the express terms of the invitations for bids for both the original and the substituted contract, made plain the basis on which it would award the contracts.
*86After the new contract was awarded to the New York factory, the Government decided that it would have the 98,000 cots transported, not to the Ohio and Georgia stations, where it intended to have them taken when it invited bids, but to Schenectady, New York and New Cumberland, Pennsylvania. Since these stations were much nearer to the Granville, New York, factory which had the new contract, the transportation costs and the total expense to the Government of acquiring the cots was considerably less than it would have been if they had been transported to the Ohio and Georgia Stations.
In charging the plaintiff with the excess costs resulting to the Government from the plaintiff’s default, and the consequent necessity of acquiring the cots from another manufacturer, the Government at first set the figure at $44,635.90, which represented $33,133.80 of additional factory costs, plus $11,502.10 which represented the amount by which the cost of the transportation from Granville, New York, to the then intended destinations in Ohio and Georgia exceeded the cost of transportation from the plaintiff’s factory in Columbus, Mississippi, to those stations. When the Government decided to have the cots transported, not to the Ohio and Georgia stations, but to the nearby stations in New York and Pennsylvania, it removed the $11,502.10 from its charge, leaving only the $33,133.80 excess factory cost. It collected this amount from plaintiff.
In fact the transportation to the nearby points in New York and Pennsylvania cost the Government much less than it would have cost to have them transported from the Columbus, Mississippi, plant of the plaintiff to their actual destinations in New York and Pennsylvania. The plaintiff says that this saving should be offset against the excess factory cost with which it has been charged.
We think the plaintiff is right. The contract provisions and the notice given in the invitations for bids show that the Government was concerned, not merely with the factory costs, but the total costs of getting the cots to the Army stations where they were needed. When those costs bade fair to include some excess transportation costs, the Government charged the plaintiff with that excess. When it turned out *87that there was a saving in transportation costs, the plaintiff, by the same token, should have been credited with that saving. It should have been charged only with $8,878.15, which was the Government’s actual excess cost. Giving the Government credit for the amount of its counterclaim, $1,868.40, it owes the plaintiff $22,388.23. A judgment for the plaintiff for that amount will be entered.
It is so ordered.
Littleton, Judge, and Jones, Chief Judge, concur.